COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Analee Garduno Gafford v. Debra Crumby and Emily Marie
                            Crumby

Appellate case number:      01-17-00634-CV

Trial court case number:    446312

Trial court:                Probate Court No. 4 of Harris County

        Appellant, Analee Garduno Gafford, has filed a notice of appeal of the probate
court’s order appointing a permanent guardian of the person. On December 5, 2017, we
abated this appeal and remanded the case to the probate court for the court to file findings
of fact and conclusions of law. The trial court clerk has filed a supplemental clerk’s record
containing the probate court’s findings of fact and conclusions of law, signed on January
4, 2018. Accordingly, we reinstate this case on the Court’s active docket.
       Appellant has filed an unopposed motion to extend the time to file her brief. The
motion is granted. Appellant’s brief is due to be filed within thirty days of the date of this
order.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                     Acting individually       Acting for the Court

Date: February 8, 2018